Madison Sq. Garden Co. v Harleysville Worcester Ins. Co. (2018 NY Slip Op 01993)





Madison Sq. Garden Co. v Harleysville Worcester Ins. Co.


2018 NY Slip Op 01993


Decided on March 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2018

Sweeny, J.P., Manzanet-Daniels, Gische, Kahn, Oing, JJ.


652232/14 5715 652522/13 5714

[*1]The Madison Square Garden Company, et al., Plaintiffs-Appellants,
vHarleysville Worcester Insurance Co., Defendant-Respondent.
The Madison Square Garden Company, et al., Plaintiffs-Appellants,
vHarleysville Insurance Co. of New York, Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order and judgment (one paper) of the Supreme Court, New York County (Anil C. Singh, J.), entered on or about May 18, 2016,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated March 7, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MARCH 22, 2018
DEPUTY CLERK